1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5

6
     Attorney for Defendant JUAN IGNACIO VALENZUELA
7

8

9

10

11                              UNITED STATES DISTRICT COURT
12                            EASTERN DISTRICT OF CALIFORNIA
13

14   THE UNITED STATES OF AMERICA,                 )     Case No. 1:14-CR-00131-NONE
                                                   )
15                          Plaintiff,             )     STIPULATION AND ORDER TO
                                                   )     CONTINUE STATUS CONFERENCE
                   vs.                             )
16                                                       HEARING
                                                   )
17   JUAN IGNACIO VALENZUELA,                      )
                                                   )     Date: February 21, 2020
18                          Defendant.             )     Time: 8:30 a.m.
                                                   )
19                                                 )
                                                   )
20

21          IT IS HEREBY STIPULATED by the defendant, JUAN VALENZUELA, by and
22
     through his counsel, Serita Rios, and the United States of America, by and through its counsel,
23
     Assistant United States Attorney, Kimberly Sanchez, that the Status Conference hearing
24

25
     currently set for February 21, 2020 be continued to May 22, 2020.

26          A status conference hearing was initially set for this month to follow up on Mr.
27
     Valenzuela’s participation in the Teen Challenge substance abuse and alcohol treatment
28
     program. On February 14, 2020, the Teen Challenge Program submitted a progress update on




                                                   -1-
1    Mr. Valenzuela’s behalf which confirmed that Mr. Valenzuela is still enrolled in the program
2
     and is in good standing. For these reasons, the parties are in agreement to continue the currently
3
     set Status Conference hearing to May 22, 2020.
4

5

6

7             IT IS SO STIPULATED.
8

9
              Dated: February 18, 2020
10
                                                                      /s/ SERITA RIOS
11                                                                    _____________________
                                                                      Serita Rios
12                                                                    Attorney for Defendant
13
              Dated: February 18, 2020
14
                                                                      /s/ KIMBERLY SANCHEZ
15                                                                    _______________________
                                                                      Kimberly Sanchez
16
                                                                      Assistant United States Attorney
17

18
     -------------------------------------------------------------------------------------------------------------------------
19

20                                                          ORDER

21            Pursuant to the stipulation of the parties, and good cause appearing, the Status Conference
22
     hearing currently set for February 21, 2020 is hereby continued to May 22, 2020 at 8:30 a.m. in
23
     Courtroom No. 4.
24

25
     IT IS SO ORDERED.

26       Dated:       February 18, 2020
                                                                  UNITED STATES DISTRICT JUDGE
27

28




                                                                -2-
